 

Case 2:21-cr-00155-RJC Document 3 Filed 04/13/21 Page 1of 3

B 139

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

)
)
Vv. ) Criminal No. ZI d 55
)
)

(18 U.S.C. § 371)

JOSHUA BUICE [UNDER SEAL]

INDICTMENT :
FILED
APR 13 2021

CLERK U.S. DISTRICT COURT
THE CONSPIRACY AND ITS OBJE(#§SS. DIST. OF PENNSYLVANIA

 

COUNT ONE

The grand jury charges:

1. From in and around April 2019, and continuing thereafter until in and
around January 2020, in the Western District of Pennsylvania and elsewhere, the defendant,
JOSHUA BUICE, knowingly and willfully did conspire, combine, confederate and agree with
other persons both known and unknown to the grand jury, to commit offenses against the United
States, that is:

a. Theft of Mail, in violation of Title 18, United States Code, Section
1708;

b. Making, Uttering, and Possessing a Forged Security, in violation of
Title 18, United States Code, Section 513(a); and,

Cc. Bank Fraud, in violation of Title 18, United States Code, Section
1344(1).

MANNER AND MEANS OF THE CONSPIRACY

2. It was a part of the conspiracy that the defendant, JOSHUA BUICE, and
other individuals known to the grand jury, agreed to steal mail matter from the United States mail,
mail receptacles, and from authorized mail depositories in the Western District of Pennsylvania

and elsewhere, for the purpose of stealing legitimate checks contained in the mail.
 

Case 2:21-cr-00155-RJC Document 3 Filed 04/13/21 Page 2 of 3

3. It was further part of the conspiracy that the legitimate checks were drawn
on accounts of businesses operating in and the activities of which affect interstate commerce.

4, It was further part of the conspiracy that the legitimate checks were drawn
at accounts of financial institutions then insured by the Federal Deposit Insurance Corporation
including but not limited to Wells Fargo Bank, N.A., JP Morgan Chase Bank, N.A., and PNC Bank
N.A,

5. It was further part of the conspiracy that the “payee” on the legitimate
checks was altered with the intent to deceive the entities accepting the altered checks.

6. It was further part of the conspiracy that individuals known and the
unknown to the grand jury, recruited other individuals with identification to cash the fraudulent
checks.

OVERT ACTS

7. In furtherance of the conspiracy, and to effect the objects of the conspiracy,
the defendant, JOSHUA BUICE, with other persons both known and unknown to the grand jury,
did commit and cause to be committed, the following overt acts, among others, in the Western

District of Pennsylvania and elsewhere:
a. On or about June 20, 2019, the defendant, JOSHUA BUICE,
received text messages from an individual known to the grand jury which contained numerous
pictures of checks payable to various individuals drawn on accounts with federally insured

financial institutions; and,
 

Case 2:21-cr-00155-RJC Document 3 Filed 04/13/21 Page 3 of 3

| b. On or about July 2, 2019, the defendant, JOSHUA BUICE,
possessed approximately 12 checks drawn on accounts of federally insured financial institutions
associated with businesses located in the Western District of Pennsylvania, and elsewhere,
businesses known to the grand jury as GCI, EHI, and TCC.
In violation of Title 18, United States Code, Section 371.

A True Bill,

   

id AGEL

Foreperson

 

6 He

STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108

 
